Title: Thomas Jefferson to John McAllister (1753–1830), 24 December 1814
From: Jefferson, Thomas
To: McAllister, John (1753–1830)


      
        Sir
         Monticello Dec. 24. 14.
      
      I inclose you a pr of spectacle frames with their compleat set of glasses, which is one of 3. or 4. sets you were so kind as to furnish me with several years ago. it is lately only that I have called them into use. I found the glasses actually in them render a perfect vision: but on changing them for others any of the other numbers, the object is entirely confused. I know I have not mismatched the other numbers because, for fear of that, I have made it a point never to take out two numbers at the same time, but always to put up one pair before I took out another. I am obliged therefore to ask your rectifying hand to them, and when you shall have put them to rights, to return them to me by mail, by which conveyance I send them to you. I occasionally have to remit small sums to Philadelphia for books, newspapers Etc. and will take care to add your bill to my first remittance. Accept the assurance of my esteem & respect
 
      Th: Jefferson
    